Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 6, 2009 Dreyfus Growth and Income Fund, Inc. Supplement to Prospectus dated March 1, 2008 As revised, September 30, 2008 The following information supplements and supersedes any contrary information contained in the section of the funds Prospectus entitled Management-Investment adviser: Effective January 6, 2009, Elizabeth Slover and John Bailer serve as the funds co-primary portfolio managers. Ms. Slover is a senior vice president at The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus, and is the director of TBCAMs core research team. She has been employed by TBCAM since June 2005 and has been employed by Dreyfus since November 2001. January 6, 2009 Dreyfus Growth and Income Fund, Inc. Supplement to Statement of Additional Information (the SAI) dated March 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the Funds SAI entitled Management Arrangement: Effective January 6, 2009, Elizabeth Slover and John Bailer serve as the Funds co-primary portfolio managers. Brian Ferguson, Barry Mills and David Sealy are the additional portfolio managers for the Fund.
